Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney Mr. Jason Rhodes on 08/25/2022. 

The application has been amended as follows: 

19. (Currently Amended) A hearing aid configured to be arranged at least partly on a user’s head or at least partly implanted in a user’s head, the hearing aid comprising
at least one input transducer for picking up an input sound signal from the environment and providing at least one electric input signal representing said input sound signal;
a signal processor connected to the at least one input transducer, the signal processor being configured to analyze the at least one electric input signal and to provide a transmit control signal in dependence thereof, the signal processor comprising
an own voice detector connected to the at least one input transducer, the own voice detector being configured to provide an own voice indicator estimating whether or not, or with what probability, sounds in said at least one electric input signal, originates from the voice of the user of the hearing aid; and
a controller configured to provide the transmit control signal in dependence of the own-voice indicator;
a memory buffer for storing a current time segment of a certain duration of said at least one electric input signal, or a processed version thereof; and
a transmitter for transmitting at least a part of said time segment of the at least one electric input signal to an external device in dependence of said transmit control signal,
wherein the signal processor is configured to use own voice detection to initiate transmission of buffered data from the memory buffer to the external device, and ensure that the buffered data includes sufficient data preceding the own voice detection to allow the external device to determine whether the user’s own voice has not been detected for a pre-defined time period prior to a sound estimated to be a given keyword originating from the voice of the user.



Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652